Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” has been used to designate both a rail or track throughout drawings and the specification and a panel at least on paragraph 54, line 5. Additionally, “102” has been used as an overall deck or cover and also as an individual panel at least in paragraph 37.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “covered structures 502” at least in paragraph 47. Deck, cover or panel “102” at least in paragraph 37.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: reference character “106” has been used to designate both a rail or track throughout drawings and the specification and a panel at least on paragraph 54, line 5. Additionally, character “102” has been used as an overall deck or cover and also as an individual panel at least in paragraph 37. The “covered structures 502” which is used at least in paragraph 47; and deck, cover or panel “102” which is used at least in paragraph 37 do not appear in the drawings.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 15 and 16, there is no antecedent basis for “The system” because parent claim 9 is drawn to a retractable deck.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 12, 13, 15, 21, 22, 24-26 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jackson et al. 2009/0217599. Jackson discloses: A retractable deck cover (10) comprising:
a first rail (16A) positioned adjacent to at least one first side of a pool basin (as disclosed in paragraphs 2 and 41);
a first substructure (26, 28, 30, 32) having at least one wheel (34) integral to the substructure and in physical contact with the first rail (16A); and
a first rigid panel (22, 23) supported by the first substructure and configured to transition along the rail together with the substructure between an open position and a closed position, wherein the pool basin is at least partially covered by the first panel in the closed position and exposed to a physical environment when the first panel is in the open position (as disclosed in paragraph 39).
Regarding claim 21, Jackson discloses: A retractable deck cover (10) comprising:
a first rail positioned (16A) adjacent to at least one first side of a pool basin (as disclosed in paragraphs 2 and 41);
 a first panel (22, 23) coupled to the first rail (16A) via one or more wheels (34), the first panel configured to transition along the rail between an open position and a closed position, wherein the pool basin is at least partially covered by the first panel in the closed position and exposed to a physical environment when the first panel is in the open position (as disclosed in paragraph 39); and
wherein a top surface of the first panel is substantially ridged and configured to support greater than 2000 pounds (as disclosed in paragraph 36, the panel 14, 22, 23 is capable of supporting an adult human at 100 pound per square foot. Since each panel is 4 feet wide and 8 to 16 feet long each panel comprises 32 to 64 square feet and thereby is capable of supporting from 3,200 or 6,400 pounds which is well in excess of the 2000 pounds claimed).
Regarding claim 10, Jackson discloses upwardly extending mechanisms 94, 96 with drive motors.
Regarding claims 12 and 24, Jackson discloses a second rail 16B with additional mating wheels 34.
Regarding claim 13, Jackson discloses sections 14 that stack within 94, 96.
Regarding claim 15, Jackson discloses the wheels 34 which are located within rails 16A/B can be located within the sidewall coping in figure 2D.
Regarding claims 22 and 25, Jackson discloses multiple panels 14A, 14B which abut each other as shown in figure 4B thereby leaving no gap, or a gap of under one eight inch as claimed.
Regarding claim 26, Jackson discloses the substructure to include side walls 26, 28, 30, 32 made from water-resistant aluminum as disclosed in paragraph 38 with a joist 27 and top planks 23 made from water-resistant aluminum as disclosed in paragraph 35.
Regarding claim 28, Jackson discloses multiple panels 14 which lock into a closed position as claimed, or mate at 112, 120 as shown in figure 4A.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. 2009/0217599 in view of Kuhlman 2021/0315828. Jackson discloses: A retractable deck cover (10) including a first rail (16A) and at least one wheel (34):
substantially as claimed but does not disclose a triangular shaped wheel and rail. However, teaches another wheel and rail configuration for moving a cabinet type cover system with the wheel 68a and rail 90 having a triangular or V shape as seen in figure 4 and disclosed in paragraph 29 apparently for the purpose of ensuring the wheels do no slide off of the rails. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the wheels and rails of Jackson with a triangular or V shape as, for example, taught by Kuhlman in order to ensure the wheels do no slide off of the rails
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. 2009/0217599 in view of Meredith et al. 3,209,373. Jackson discloses: A retractable deck cover (10) including a first rigid panel (14, 22) with at least one wheel (34):
substantially as claimed but does not disclose the panel to be rotated open. However, Meredith teaches another retractable deck wheeled pool cover wheel having the panel rotated at least 75 degrees as seen by the right panel 10 in figure 1 for the purpose of using the panel as a barrier or sunshade when open the pool is being used. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to rotate the panel of Jackson as, for example, taught by Meredith in order to use the panel as a barrier or sunshade when open the pool is being used.
Claims 23 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al.  2009/0217599. Regarding claims 23 and 29, Jackson discloses: A retractable deck cover (10) including a first rigid panel (14) with a plurality of planks (22) which is capable of supporting an adult human at 100 pound per square foot. Since each panel is 4 feet wide and 8 to 16 feet long each panel comprises 32 to 64 square feet and thereby is capable of supporting from 3,200 or 6,400 pounds which is well in excess of the 2000 pounds:
substantially as claimed but does not disclose how far the bottom of the panel is above the water surface. However, figures 1 and 6 show the support rails 16A/B for the panels 14 to be on the side wall of the pool and above the water surface which is shown in figure 6 and disclosed in paragraph 41. How far above the surface of the water the panel lies depends upon the water level in the pool. A user may decide to fill the pool halfway for use with children. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the water surface greater than 5 inches below the panel as claimed because the water level is entirely controlled by a user filling the pool to a desired level which can change with each and every use of the pool and is entirely dependent on a future act of use by the person filling the pool.  
Regarding claim 30, Jackson discloses the panels 14 to be stored in bins 380 wherein figures 10A and 10B show at least 4 bins 380.
Regarding claim 31, inasmuch as Jackson discloses the panels 14 to be located a few inches over the water surface as is the disclosed invention the panels of Jackson will have the same effect on the evaporation rate as claimed.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. 2009/0217599 in view of Potucek et al. 2017/0215261. Jackson discloses: A retractable deck cover (10) including a first rigid panel (14) with a plurality of planks (22) which is capable of supporting an adult human at 100 pound per square foot. Since each panel is 4 feet wide and 8 to 16 feet long each panel comprises 32 to 64 square feet and thereby is capable of supporting from 3,200 or 6,400 pounds which is well in excess of the 2000 pounds:
substantially as claimed but does not disclose a weight sensor with a computer data processing system. However, Potucek teaches another pool system with a control system for the pool as taught in paragraph 49 including data and sensors related to a pool cover as taught in paragraphs 96 and 167 with weight sensing as taught in paragraph 167 and analyzing and transmitting the data to monitor for problems as claimed and as taught in figures 4-6 for the purpose of ensuring the safety of the pool operation and to detect malfunctions which include the deck or cover. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention provide the retractable deck cover panel of Jackson with a computer operated data transmission system including a deck weight sensor as, for example, taught by Potucek in order to ensure the safety of the pool operation and to detect malfunctions which include the deck or cover. 
Claims 23 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al.  2009/0217599 in view of Reinert 4,165,543. Regarding claims 23 and 29, Jackson discloses: A retractable deck cover (10) including a first rigid panel (14) with a plurality of planks (22) which is capable of supporting an adult human at 100 pound per square foot. Since each panel is 4 feet wide and 8 to 16 feet long each panel comprises 32 to 64 square feet and thereby is capable of supporting from 3,200 or 6,400 pounds which is well in excess of the 2000 pounds:
substantially as claimed but does not disclose how far the bottom of the panel is above the water surface. However, Reinert teaches another pool cover 20 and further teaches suspending the cover about 10 inches, or at least 5 inches as claimed, over the water surface and sealing the cover about the pool periphery with a skirt 60 as taught on column 3, lines 52-65, for the purpose of reducing heat and evaporation losses. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to suspend the panel of Jackson at least 5 inches above the water surface as claimed and as, for example, taught by Reinert in order to reduce heat and evaporation losses.
Regarding claim 30, Jackson discloses the panels 14 to be stored in bins 380 wherein figures 10A and 10B show at least 4 bins 380.
Regarding claim 31, inasmuch as Reinert teaches a distance of 10 inches and sealing the periphery of the panel for the specific purpose of reducing heat and evaporation losses, it would appear that Jackson in view of Reinert will have the same effect on the evaporation rate as claimed.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. 2009/0217599 in view of Reinert 4,165,543 as applied to claim 29 above and further in view of Potucek et al. 2017/0215261. Jackson discloses: A retractable deck cover (10) including a first rigid panel (14) with a plurality of planks (22) which is capable of supporting an adult human at 100 pound per square foot. Since each panel is 4 feet wide and 8 to 16 feet long each panel comprises 32 to 64 square feet and thereby is capable of supporting from 3,200 or 6,400 pounds which is well in excess of the 2000 pounds:
substantially as claimed but does not disclose a weight sensor with a computer data processing system. However, Potucek teaches another pool system with a control system for the pool as taught in paragraph 49 including data and sensors related to a pool cover as taught in paragraphs 96 and 167 with weight sensing as taught in paragraph 167 and analyzing and transmitting the data to monitor for problems as claimed and as taught in figures 4-6 for the purpose of ensuring the safety of the pool operation and to detect malfunctions which include the deck or cover. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention provide the retractable deck cover panel of Jackson with a computer operated data transmission system including a deck weight sensor as, for example, taught by Potucek in order to ensure the safety of the pool operation and to detect malfunctions which include the deck or cover. 
Allowable Subject Matter
Claims 11 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bennett et al. teaches a pool monitoring system. Guilfoyle et al. teaches a spa cover with a sensor. Rouby FR 2979654 teaches another retractable deck with a substructure 200 having wheels 230, rails 400, 410 and a plurality of panels which are disclosed as supporting a load greater than 2000 pounds. Khalaf et al. and Pouthe et al. teach other pool covers with wheels and rails. Diarte teaches another movable pool deck with deck furniture including an umbrella. West teaches a pool cover which is 6 inches over the water surface as taught on column 3, lines 37-52.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754